DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20180302832 A1, hereinafter Huang in view of Li et al. US 20180192471 A1, hereinafter Li. 
Regarding claims 1, 8 and 14, Huang teaches a method (Huang: Summary), one or more non-transitory computer readable media having instructions operable to cause one or more processors (Huang: para. [0107-0109] and Fig. 12 processor unit 1202) comprising:
initiating a station steering assessment of a wireless network (Huang: para. [0040-0041] A first AP may optimize the network or improve service for the device by steering a device to a different AP (which would become the new serving AP for the device). Steering refers to any activity which causes the device to wirelessly associate with a second AP instead of maintaining the association with a first AP. Steering also may be referred to as a re-association activity, move, transfer, relocate, transition, switch, re-position, handover, or the like. [0065-0066] At block 410-420, the first AP may estimate path performance metrics for each of a plurality of candidate paths between the device and a root AP of the network. The path performance metrics may include estimated path capacity and estimated path delay. For example, the path performance metrics may include an end-to-end path capacity and an end-to-end path delay for a candidate path between a serving AP and the root AP) including at least a station (Huang: para. [0038] devices), a connection point (Huang: para. [0038] access point APs), and a gateway device (Huang: para. [0038] gateway);
gathering one or more metrics of the wireless network (Huang: para. [0059] and FIG. 2, the first AP 110 includes a network analysis unit 260 to obtain topology information about the network and performance information regarding the other APs in the network 200. The first AP 110 also includes a serving AP selection unit 262 to select a new serving AP and steer the first device 240 based on the information collected by the network analysis unit 260. The network analysis unit 260 can determine various channel conditions, wireless device configurations, and wireless device capabilities with respect to the components of the network 200 (such as the root AP 150, devices 240, 242 and/or APs 110, 120, and 130). For example, the network analysis unit 260 can determine a topology of the network, including backhaul channels used by other APs to communicate to the root AP 150. The first AP 110 may select a target AP (such as the third AP 130 in the example of FIG. 2) as the serving AP for the first device 240 based at least in part on path capacity and delay of a path from the target AP to the root AP. The selection of the target path may take into account the QoS profile (such as the traffic type, capacity requirement, and delay requirement) of the first device 240); and
steering one or more stations to one or more connection points based upon a comparison of the gathered one or more metrics and one or more parameters of the steering profile (Huang: para. [0006 & 0059] The first AP may select a target path from among the plurality of candidate paths based, at least in part, on a comparison of the QoS profile of the device with the estimated path performance metrics, the target path comprising a plurality of links between a second AP and the root AP. The first AP may steer the device from the first AP to the second AP).
It is noted that Huang does not explicitly disclose: identifying an active steering profile, wherein the active steering profile is identified from one or more steering profiles, each steering profile comprising one or more parameters associated with specific trigger points for steering one or more stations, wherein the specific trigger points are associated with specific instances in which one or more stations are to be steered to one or more connection points; comparison of the gathered one or more metrics and one or more parameters of the active steering profile.
However, Li from the same or similar fields of endeavor teaches the use of: identifying an active steering profile, wherein the active steering profile is identified from one or more steering profiles, each steering profile comprising one or more parameters associated with specific trigger points for steering one or more stations (Li: para. [0358] traffic steering policy may indicate a suitable traffic steering profiles from a set of profiles. Each of the profiles may specify the UPF providing the traffic steering and the N6 traffic routing parameters. para. [0129 & 0114] PCF, based on information received from the AF, operator's policy, etc. authorizes the request received from the application function and determines the traffic steering policy. The traffic steering policy may indicate a list of suitable traffic steering profiles configured in SMF, and the traffic steering policy may include the N6 routing information, for example, in cases where the N6 routing information associated with the application is explicitly provided by the AF), 
wherein the specific trigger points are associated with specific instances (Li: para. [0114] N6 traffic routing requirements are related to the mechanism enabling traffic steering in the local access to the DN. Para. [0363] The connection information for a DNAI with an application host, may also be referred to as routing requirements or routing profile. This connection information may be part of the routing profile. Para. [0145-0146] when the UE wants to access an application in a local DN that has strict requirement on end-to-end path efficiency. For instance, may be applied in other scenarios (i.e. where the application's end-to-end path efficiency requirements fall below a pre-determined threshold)) in which one or more stations are to be steered to one or more connection points (Li: Para. [0145] trigger the control plane function to reselect traffic steering. Para. [0358-0370] NEF 314 can select suitable DNAIs to be associated with the application in accordance with the information and the connection information. The NEF 314 can also perform the selection in accordance with QoS requirements associated with the application toward the end-to-end connection, such as N6 traffic routing requirements para. [0114 & 0129 & 0133]);
comparison of the gathered one or more metrics and one or more parameters of the active steering profile (Li: para. [0358-0370 & 0373-0377] the connection information (including connection quality e.g., number of hops, performance e.g., delay, delay jitter, throughput, or attributes e.g. protocols supported and protocol parameters including protocol headers, which corresponds to one or more metric) between a DNAI (e.g., DNAI-1 or DNAI-2) and individual application hosts may be configured in the NEF 314 by a management plane entity, such as a network manager, slice manager or service manager. The connection information for a DNAI with an application host, in some embodiments, may also be referred to as routing requirements or routing profile. This connection information may be part of the routing profile. Para. [0358-0370] NEF 314 can select suitable DNAIs to be associated with the application in accordance with the information and the connection information. The NEF 314 can also perform the selection in accordance with QoS requirements associated with the application toward the end-to-end connection, such as N6 traffic routing requirements para. [0114 & 0129 & 0133]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Li in the method of Huang. One of ordinary skill in the art would be motivated to do so for ensuring that service level agreements (SLAs) can be satisfied (Li: para. [0019]).

Regarding claim 2, Huang and Li teach the method of claim 1, wherein the one or metrics of the wireless network comprise capabilities of the station (Huang: para. [0059] first AP 110 includes a network analysis unit 260 to obtain topology information about the network and performance information regarding the other APs in the network 200. The first AP 110 also includes a serving AP selection unit 262 to select a new serving AP and steer the first device 240 based on the information collected by the network analysis unit 260. The network analysis unit 260 can determine various channel conditions, wireless device configurations, and wireless device capabilities).

Regarding claim 4, Huang and Li teach the method of claim 1, wherein the one or metrics of the wireless network comprise an identification of one or more services currently in use by the station (Huang: para. [0091] and Fig. 9 the serving AP selection unit may detect a type of traffic (voice over IP, video over IP, H.323, UDP, or other type of traffic) that is associated with delay sensitive traffic. The device may send an indication of a QoS reservation that indicates delay sensitive traffic. The source or destination address associated with the traffic may be used to detect delay sensitive traffic. Packet inspection or packet stream analysis may be used to identify delay sensitive traffic. For example, a field in the packet (such as a Diff-Serve Code Point, DSCP, or other QoS-related field) might identify a low latency delay requirement. The pattern of packets in a stream (such as packet size, inter-arrival times, or other sequential packet timing) could be used to identify a packet stream that is associated with delay sensitive traffic) OR (Li: para. [0363-0364 & 0373-0377] the connection information (including connection quality e.g., number of hops, performance e.g., delay, delay jitter, throughput, or attributes e.g. protocols supported and protocol parameters including protocol headers) between a DNAI (e.g., DNAI-1 or DNAI-2) and individual application hosts may be configured in the NEF 314 by a management plane entity, such as a network manager, slice manager or service manager. Para. [0364-0370] NEF 314 can select suitable DNAIs to be associated with the application in accordance with the information and the connection information described above. The NEF 314 can also perform the selection in accordance with QoS requirements associated with the application toward the end-to-end connection. The NEF 314 may indicate the selected DNAI(s) and the respective connection information (selected portions or in full) to the PCF 316). One of ordinary skill in the art would be motivated to do so for ensuring that service level agreements (SLAs) can be satisfied (Li: para. [0019]).

Regarding claim 5, Huang and Li teach the method of claim 1, wherein the one or metrics of the wireless network comprise channel utilization of a channel currently used by the connection point (Huang: para. [0049 & 0053 & 0059] capacity of the path may take into account the fronthaul and backhaul contention timing or utilization constraints).

Regarding claims 9 and 11, Huang and Li teach all the limitations as discussed in the rejection of claims 2 and 5, therefore apparatus claims 9 and 11 are rejected using the same rationales.

Regarding claims 15 and 17-18, Huang and Li teach all the limitations as discussed in the rejection of claims 2 and 4-5, therefore nt-CRM claims 15 and 17-18 are rejected using the same rationales.

s 3, 10 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Li as applied to claims 1, 8 and 14 above, and further in view of Rodriguez et al. US20180152861A1, hereinafter Rodriguez.
Regarding claim 3, Huang and Li teach the method of claim 1, Huang and Li do not explicitly disclose: wherein the one or metrics of the wireless network comprise signal quality metrics associated with communications between the station and the connection point.
However, Rodriguez from the same or similar fields of endeavor teaches the use of: wherein the one or metrics of the wireless network comprise signal quality metrics associated with communications between the station and the connection point (Rodriguez: para. [0021 & 0023-0024 & 0046 & 0018-0020] traffic steering controller 110 may collect network metrics from the plurality of network devices (routers, switches, access points) of networks 1 though N via connections 105 to 107. The collected network metrics may include quality of the link). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Rodriguez in the method of Huang and Li. One of ordinary skill in the art would be motivated to do so for optimizing network traffic (Rodriguez: para. [0006]).

Regarding claim 10, Huang, Li and Rodriguez teach all the limitations as discussed in the rejection of claim 3, therefore apparatus claim 10 is rejected using the same rationales.

Regarding claim 16, Huang, Li and Rodriguez teach all the limitations as discussed in the rejection of claim 3, therefore nt-CRM claim 16 is rejected using the same rationales.

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Li as applied to claims 1, 8 and 14 above, and further in view of Ho et al. US20160088521A1, hereinafter Ho.
Regarding claim 6, Huang and Li teach the method of claim 1, wherein the one or more parameters of the active steering profile comprise threshold values (Li: para. [0364] NEF 314 can also perform the selection in accordance with QoS requirements associated with the application toward the end-to-end connection), and Huang and Li do not explicitly disclose: wherein the one or more parameters comprise threshold values for one or more signal quality metrics. 
However, Ho from the same or similar fields of endeavor teaches the use of: wherein the one or more parameters comprise threshold values for one or more signal quality metrics (Ho: para. [0116] At block 901, the AP uses received signal strength to select client devices. The AP selects the identified client devices in the current priority class that have a received signal strength at or below a defined threshold). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ho in the method of Huang. One of ordinary skill in the art would be motivated to do so for Traffic on wireless paths in the wireless network may be load balanced to improve channel utilization and/or relieve an overloaded channel (Ho: para. [0020]).

Regarding claim 12, Huang, Li and Ho teach all the limitations as discussed in the rejection of claim 6, therefore apparatus claim 12 is rejected using the same rationales.
Regarding claim 19, Huang, Li and Ho teach all the limitations as discussed in the rejection of claim 6, therefore nt-CRM claim 19 is rejected using the same rationales.

Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claim 1 (page 6-7), applicant submits that
Li describes a session management function that coordinates with a user plane in a mobile network to apply steering profiles that control the routing of packets. While Li teaches steering profiles that are used to identify steering parameters to be applied by the user plane, Li does not describe, teach, or suggest steering profiles that include trigger points for initiating the steering of stations to a different connection point. In effect, the profiles taught by Li are a preconfigured group of parameters that instruct the user plane as to how it should route data traffic. The steering profiles of Li are "traffic steering profiles" (see [0568] of Li), and it would not have been obvious to apply the "traffic steering profiles" to the dynamic station steering process which is described by the pending independent claims. Therefore, Assignee respectfully asserts that the combination of Huang and Li does not describe, teach, or otherwise suggest the identification of an active steering profile that is used to control decisions for steering one or more stations to one or more connection points.


"trigger points" of the steering profiles identify specific instances in which a steering of a station to a connection point is to be initiated. 

Huang only describes a QoS profile of a device, wherein the QoS profile serves to identify traffic type, capacity requirements, and delay requirements of the device. In stark contrast, the parameters of the active steering profile are utilized to make station steering decisions based upon gathered metrics of the overall wireless network.
Current application specification Paragraph [0020]
These parameters may be utilized by steering logic to determine at what point in time and to which connection point to ‘steer’ a STA 115 to optimize the WLAN network. Differing threshold, utilization, strength, or other values may be configured for use by the steering control algorithm which determine the ‘characteristics’ of the steering algorithm. The concept of a set of ‘steering profiles’ may be incorporated and may allow the ISP or home customer to tune the characteristics of the steering algorithm for a desired outcome. Described herein are concepts and possible implementations of steering profiles that may be utilized by STA steering control logic implementations. As an example, various default parameters may be utilized to prioritize video delivery on one radio of a dual band concurrent WLAN solution. As another example, load balancing and moving STA 115 devices to a higher capacity band or radio (e.g., 5 GHz radio) in a deployment may be prioritized, and in response to this prioritization, WLAN STA 115 devices may be moved much more quickly from one band or radio (e.g., the 2.4 GHz radio) to another band or radio (e.g., the 5 GHz radio).
In light of specification para. [0012 & 0019 & 0020] discloses that such steering profiles with their respective parameters are utilized for prioritization and load (or traffic) balance purpose for moving STA to a higher capacity band or radio, which steers STA traffic to a connection points. 
It would have been obvious to apply “traffic steering profiles” of Li to the claimed station steering, as it is regarding load/traffic steering. Li teaches in para. [0358] teaches traffic steering policy may indicate a suitable traffic steering profiles (corresponds to active steering profile) from a set of profiles. Each of the profiles may specify the UPF providing the traffic steering and the N6 traffic routing parameters. para. [0129 & 0114] PCF, based on information received from the AF, operator's policy, etc. authorizes the request received from the application function and determines the traffic steering policy. The traffic steering policy may indicate a list of suitable traffic steering profiles 
Furthermore, Li teaches claim limitation “wherein the specific trigger points are associated with specific instances” in para. [0114] N6 traffic routing requirements are related to the mechanism enabling traffic steering in the local access to the DN. Para. [0363] The connection information for a DNAI with an application host, may also be referred to as routing requirements or routing profile. This connection information may be part of the routing profile. Para. [0145-0146] when the UE wants to access an application in a local DN that has strict requirement on end-to-end path efficiency. For instance, may be applied in other scenarios (i.e. where the application's end-to-end path efficiency requirements fall below a pre-determined threshold). And Li teaches “in which one or more stations are to be steered to one or more connection points;” in Para. [0145] trigger the control plane function to reselect traffic steering. Para. [0358-0370] NEF 314 can select suitable DNAIs to be associated with the application in accordance with the information and the connection information. The NEF 314 can also perform the selection in accordance with QoS requirements associated with the application toward the end-to-end connection, such as N6 traffic routing requirements para. [0114 & 0129 & 0133]). Therefore, Li teaches the claimed limitation, and thus rejection is maintained.
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., trigger points for initiating the steering of stations to a different connection point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468